Name: 94/916/EC: Council Decision of 15 December 1994 adopting a specific programme of research and technological development, including demonstration, in the field of training and mobility of researchers (1994 to 1998)
 Type: Decision_ENTSCHEID
 Subject Matter: employment;  technology and technical regulations;  management;  research and intellectual property;  European construction
 Date Published: 1994-12-31

 Avis juridique important|31994D091694/916/EC: Council Decision of 15 December 1994 adopting a specific programme of research and technological development, including demonstration, in the field of training and mobility of researchers (1994 to 1998) Official Journal L 361 , 31/12/1994 P. 0090 - 0100 Finnish special edition: Chapter 13 Volume 29 P. 0246 Swedish special edition: Chapter 13 Volume 29 P. 0246 COUNCIL DECISION of 15 December 1994 adopting a specific programme of research and technological development, including demonstration, in the field of training and mobility of researchers (1994 to 1998) (94/916/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130i (4) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas by Decision No 1110/94/EC (4), the European Parliament and the Council adopted a fourth framework programme for Community activities in the field of research, technological development and demonstration (RTD) for the period 1994 to 1998 specifying inter alia the activities to be carried out in the field of training and mobility of researchers; whereas this Decision takes account of the grounds set out in the preamble to that Decision; Whereas Article 103i (3) of the Treaty stipulates that the framework programme shall be implemented through specific programmes developed within each activity under the framework programme and that each specific programme shall define the detailed rules for its implementation, fix its duration and provide for the means deemed necessary; Whereas the amount deemed necessary for carrying out this programme is ECU 744 million; whereas the appropriations for each financial year shall be laid down by the budgetary authority, subject to the availability of resources within the financial perspectives and the conditions set out in Article 1 (3) of Decision No 1110/94/EC; Whereas the development and better utilization of human resources in the Community through the training and mobility of researchers is one of the priorities of the fourth framework programme; Whereas Community activities in the field of training and mobility of researchers should contribute to increasing Community prosperity, on the basis of industrial competitiveness, the quality of life and sustainable development and to supporting growth and high levels of employment; Whereas the promotion of human resources must also contribute to the Community's scientific cohesion by offering scientific institutions and researchers in the less favoured regions training and research opportunities enabling them to achieve excellence; Whereas intensification of Community collaboration by the networking (including twinning) of laboratories and research teams in different countries is an important means of strengthening the European research base; whereas it is also important to facilitate the access of Community reserarchers to large-scale facilities essential to high quality research; Whereas the participation in networks of laboratories and research teams from less-favoured regions, together with measures seeking to encourage leading scientists to work for extended periods in these regions, will help to strengthen and harmonize the scientific and technical capacities and potential in the Community as a whole; Whereas training activities, networking and facilitating the access to large-scale facilities call for approriate accompanying measures, such as conferences and courses, prizes for young scientists, dissemination and utilization of research results and the consultation of distinguished European scientists and representatives of industry; Whereas the content of the fourth framework programme for Community RTD activities was established in accordance with the subsidiarity principle; whereas this specific programme specifies the content of the activities to be carried out in accordance with this principle in the field of training and mobility of researchers; Whereas Decision No 1110/94/EC lays down that a Community action is justified if, inter alia, research contributes to the strengthening of the economic and social cohesion of the Community and the promotion of its overall harmonious development, while being consistent with the pursuit of scientific and technical quality; whereas this programme is intended to help meet these objectives; Whereas the Community should only support RTD activities of high quality; Whereas the rules for the participation of undertakings, research centres (including the Joint Research Centre (JRC)) and universities and the rules governing the dissemination of research results specified in the measures provided for in Article 130j of the Treaty apply to this specific programme; Whereas the Commission's efforts to simplify and accelerate the application and selection procedures and make them more transparent must be continued in order to promote the implementation of the programme and to facilitate the action which firms, particularly SMEs, research centres and universities have to undertake in order to participate in a Comunity RTD activity; Whereas this programme will help to strengthen synergy between the RTD activities carried out in the field of training and mobility of research by research centres, universities and undertakings, in particular SMEs, in the Member States and between these and the corresponding Community RTD activities; Whereas the training activities for researchers in the specific programmes of the first, second, and third activities of the fourth framework programme must be coordinated; Whereas it may be appropriate to engage in international cooperation activities with international organizations and third countries for the purpose of implementing this programme; Whereas this programme should also comprise support activities for the dissemination and exploitation of RTD results, in particular towards SMEs, notably those in the Member States or regions which participate least in the programme; Whereas an analysis should be made of possible socio-economic consequences and technological risks associated with the programme; Whereas progress with this programme should be continuously and systematically monitored with a view to adapting it, where approriate, to scientific and technological developments in this area; whereas in due course there should be an independent evaluation of progress with the programme so as to provide all the background information needed in order to determine the objectives of the fifth RTD framework programme; whereas at the end of this programme there should be a final evaluation of the results obtained compared with the objectives set out in this Decision; Whereas the JRC may participate in indirect actions covered by this programme; Whereas the Scientific and Technical Research Committe (Crest) has been consulted, HAS ADOPTED THIS DECISION: Article 1 A specific programme for research and technological development in the field of training and mobility of researchers, as set out in Annex I is hereby adopted for the period from the date of adoption of this Decision to 31 December 1998. Article 2 1. The amount deemed necessary for carrying out the programme is ECU 744 million, including a maximum of 5,6 % for the Commission's staff and administrative expenditure. 2. An indicative breakdown of this amount is given in Annex II. 3. The budgetary authority shall lay down the appropriations for each financial year, subject to the availability of resources within the financial perspectives and in accordance with the conditions set out in Article 1 (3) of Decision No 1110/94/EC, taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. Article 3 1. The general rules for the Community's financial contribution are laid down in Annex IV to Decision No 1110/94/EC. 2. The rules for the participation of undertakings, research centres and universities, and for the dissemination of results are specified in the measures envisaged in Article 130j of the Treaty. 3. Annex III sets out the specific rules for implementing this programme, supplementary to those referred to in paragraphs 1 and. 2. Article 4 1. In order to help ensure, inter alia, the cost-effective implementation of this programme, the Commission shall continually and systematically monitor, with appropriate assistance from independent, external experts, progress within the programme in relation to the objectives set out in Annex I, as amplified in the work programme. It shall in particular examine whether the objectives, priorities and financial resources are still appropriate to the changing situation. It shall, if necessary in the light of the results of this monitoring process, submit proposals to adapt or supplement this programme. 2. In order to contribute towards the evaluation of Community activities, as required by Article 4 (2) of Decision No 1110/94/EC and in compliance with the timetable laid down in that paragraph, the Commission shall have an external assessment conducted by independent qualified experts of the activities carried out within the areas covered by this programme and their management during the five years preceding this assessment. 3. At the end of this programme, the Commission shall have an independent final evaluation carried out of the results achieved compared with the objectives set out in Annex III to Decision No 1110/94/EC and Annex I to this Decision. The final evaluation report shall be forwarded to the European Parliament, the Council and the Economic and Social Committee. Article 5 1. A work programme shall be drawn up by the Commission in accordance with the objectives set out in Annex I and the indicative financial breakdown set out in Annex II, and shall be updated where appropriate. It shall set out in detail: - the scientific and technological objectives and research tasks, - the implementation schedule, including dates for calls for proposals, - the proposed financial and managerial arrangements, including preparatory, accompanying and support measures, - arrangements for coordination with other RTD activities carried out in this area, in particular under other specific programmes, - arrangements for the dissemination, protection and exploitation of the results of RTD activities carried out under the programme. 2. The Commission shall issue calls for proposals for projects on the basis of the work programme. Article 6 1. The Commission shall be responsible for the implementation of the programme. 2. In the cases provided for in Article 7 (1), the Commission shall be assisted by a committee composed of representatives of the Member States and chaired by the representative of the Commission. 3. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 4. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. 5. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. 6. If, on the expiry of a period of three months from referral of the matter to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 7 1. The procedure laid down in Article 6 (2) to 6 (6) shall apply to: - the preparation and updating of the work programme referred to in Article 5 (1), - the content of the calls for proposals and establishment of criteria and mechanisms for project (including individual training grants) selection and approval, - the assesment of the RTD activities proposed for Community funding and the estimated amount of the Community contribution for each activity, except for individual training grants, where this is equal to or more than ECU 100 000 and in the case of Euroconferences equal to or more than ECU 50 000, - any adjustment to the indicative breakdown of the amount as set out in Annex II, - specific modalities for the financial participation of the Community in the different activities envisaged, - the measures and terms of reference for programme evaluation, - any departure from the rules set out in Annex III, - participation in any project by legal entities from third countries and international organizations. 2. Where, pursuant to the third indent of paragraph 1, the amount of the Community contribution is less than ECU 100 000 and in the case of Euroconferences less than ECU 50 000, the Commission shall inform the committee of the activities and of the outcome of their assessment. 3. As regards individual training grants, the Commission shall inform the committee of the proposals received and the outcome of their assessment. Article 8 This Decision is addressed to the Member States. Done at Brussels, 15 December 1994. For the Council The President A. MERKEL (1) OJ No C 228, 17. 8. 1994, p. 209, and OJ No C 262, 20. 9. 1994, p. 27.(2) OJ No C 205, 25. 7. 1994, p. 322.(3) Opinion delivered on 14 September 1994 (not yet published in the Official Journal).(4) OJ No L 126, 18. 5. 1994, p. 1. ANNEX I SCIENTIFIC AND TECHNOLOGICAL OBJECTIVES AND CONTENT This specific programme fully reflects the orientations of the fourth framework programme, in applying the selection criteria and in specifying its scientific and technological objectives. The section of Annex III to the fourth framework programme concerning the fourth activity is an integral part of this programme. 1. THE CONTEXT 1.1. Stakes The optimal utilization of human resources is a basic parameter of all socio-economic activity. The Commission's White Paper on 'Growth, competitiveness and employment' signalled in particular the importance in regard to researchers of 'their qualifications, their ability to meet the needs of developing industries and the extent to which the capital they represent is utilized' in order to contribute 'to renewing growth, strengthening competitiveness and boosting employment in the Community'. Although Europe possesses, in the field of research, a human capital that ranks high in the world, its utilization is often ponderous and slowed down by differences that still exist between Member States and between different disciplines. The development of human resources by means of training through research and their better utilization through transnational mobility and cooperation are essential means to meet the general objectives of the framework programme. In this context, it is essential to ensure equal opportunities for male and female researchers. While respecting the fundamental principle of scientific excellence that governs Community RTD programmes, this programme will make an important contribution to economic and social cohesion by reducing the isolation of researchers, by improving communication and by establishing a climate of collaboration in the world of European reserach. In order to encourage creativity and innovation, there is a need to stimulate transnational training and cooperation activities proposed spontaneously by researchers themselves (bottom-up approach) without the outside imposition of pre-established targets or objectives. It will be necessary to avoid overlap (in the case of projects, proposed to the fourth activity, that satisfy the specific objectives of the first activity), while at the same time ensuring the complementarity links that are necessary if the training and mobility activities of Community programmes are to create a bridge between fundamental research and applied research. For this reason, the training actions of the specific programmes of the first activity and of the JRC will be coordinated with those of this programme. This specific programme which is aimed at providing advanced training in laboratories throughout the whole Community, will be open in character and will also stress cooperation between universities and industry. 1.2. Continuity and evolution in the programme This programme is a continuation, with necessary modifications, of the 'Human Capital and Mobility' programme (1990 to 1994) and the earlier programmes 'Stimulation' (1983 to 1988), 'Science' (1988 to 1992), 'The Large Installations Plan' (1989 to 1992) and 'SPES' (1989 to 1992). Continuity elements, essential to any long-term activity, concern objectives (to increase, through training, mobility and cooperation, the efficiency of research and of research infrastructures), cohesion factors (to take into consideration the needs for qualified scientific staff in the less-favoured regions) and subsidiarity factors (to exploit the catalytic effects originating from the pooling of abilities and resources dispersed throughout the Community). 2. RTD ACTIVITIES 2.1. General objectives The aim of the programme is to promote, through the stimulation of training and mobility of researchers, a quantitative and qualitative increase of human resources within the Community and associated States (1). Its general objectives are the following: - to stimulate training through research and, by means of cooperation, to foster better utilization of high-level researchers in the Community, - to improve the mobility of European researchers throughout the Community, encouraging mobility both between universities, research institutes and industry and between disciplines, thus better exploiting the research potential in the different disciplines, - to promote, for instance through networks, transnational cooperation on research activities proposed essentially by the scientists themselves and not eligible for support under the first activity, - to facilitate the access of all European researchers to existing large-scale facilities that are essential for high-quality research, - to improve the scientific and technological cohesion of the Community and contribute to the attainment of a general level of scientific excellence by offering research opportunities to scientific institutions and researchers from all regions of the Community. As was the case under the 'Human Capital and Mobility' programme (1992 to 1994), the return to their region of origin of researchers originating from the less-favoured regions will be encouraged and financed. This activity will cover the exact, natural, economic and management sciences, as well as those social and human sciences that contribute to the Community's objectives in research, technological development and demonstration. 2.2. Specific activities The programme is divided into three interdependent areas (research networks, access to large-scale facilities, training through research), to which is attached an activity concerning accompanying measures aimed at improving communication between researchers themselves and with industry, at encouraging young researchers and at publicising the results and achievements of the programme. 2.2.1. Research networks Networks will allow researchers from five or more research teams in at least three countries to join their efforts in a common research project and to constitute, in this manner, groups capable of performing research of higher quality. Small associations of laboratories and research teams from different countries (including twinnings) will also be eligible for support when they are considered to form the core of a future larger network. Grants will be awarded to help researchers to perform experiments in common, to exchange results, to reinforce research staffs through temporary contracts for visiting scientists from a country other than that of the team concerned and, in exceptional cases, to cover additional costs linked to scientific equipment where it is necessary for the joint research of the network. The average grant to a research team participating in a network shall correspond typically to the cost of taking on a post-doctoral researcher. It will be the task of each network, by means of an appriopriate project management, to distribute the research responsibilities between its research teams and to coordinate the research operations so that cooperation and communication is as open and efficient as possible. Advantage should be taken of the capabilities and potential of modern telematics, whenever appropriate. Each network shall ensure the diffusion of its principal research results by the timely publication of brochures and overview articles. Arrangements shall be made, where relevant, for establishing regular dialogue with industrial laboratories, particularly from SMEs, that could exploit the research findings or finance an extension of the research towards new objectives. As far as possible, SMEs of the less-favoured regions will be associated in this dialogue and encouraged to integrate with the transnational research teams. The proposed lifetime of a network should not be less than three years. 2.2.2. Access to large-scale facilities This activity is devoted to large research installations whose uniqueness or rarity in the Community, high investment or upkeep costs, and importance for research justifies substantial effort at Community level. It will be of particular importance to researchers working in regions of the Community where such installations do not exist. Community actions, complementing national and international efforts, will include: - support for researchers in order to facilitate their access to large installations and large instruments that are necessary for research and rare in the Community, - support for improvement to large-scale facilities (for example, development of new technologies critical to the facilities, development of new generations of peripheral equipment and instrumentation) where such support is necessary in order to provide wider access to Community researchers, thus encouraging more efficient use of these facilities. 2.2.3. Training through research - Implementation of an activity of training through research and stimulation of researcher mobility in all the fields covered by the programme. Training periods may have a duration of between three months and three years and will allow European researchers to undergo training or specialization outside their country of origin. With regard to the scientific and technological cohesion of the Community, measures will be taken to encourage the return to their region of origin of researchers from the less-favoured regions. Other measures will be taken, in particular as regards grant levels, to enable leading scientists from the industrialized regions to work for extended periods in research centres in the less-favoured regions. The main aim of their visits shall be to enable these centres to benefit from their knowledge and the results of the research they are undertaking. Arrangements should be separated from those of the training fellows. While respecting the fundamental principle of scientific excellence, particular attention will be paid to training in the field of the management of changes within enterprises as they relate to new technologies. Special attention will be attributed to the training of researchers belonging to SMEs. - Coordination of the training activities defined in the specific programmes in the first second and third activities of the fourth framework programme. The purpose is to offer a coherent framework (correspondence of training grants and of categories of fellows, single entry points for receiving proposals and for expenditure commitments, harmonization of evaluation and selection procedures, etc.) for the various actions at the Community level of training through research without going so far as to impose a centralized system unsuited to the special requirements of each programme. - Terms and conditions for Community research grant-holders. The work programme, provided for in Article 5, will detail the arrangements that will apply to research grant-holders. 2.2.4. Accompanying measures Accompanying measures will be taken to contribute to the objectives of the programme in relation to the stimulation of researcher mobility and training; at the same time, they will be an appropriate vehicle for the dissemination of information on the conditions and procedures for participating in the various activities of the programme and for the dissemination of its results. (1) An 'associated State' is a third country participating financially in this programme, notably countries having ratified the agreement on the European Economic Area, which are associated with the implementation of the framework programme. ANNEX II INDICATIVE BREAKDOWN OF THE AMOUNT DEEMED NECESSARY "" ID="1">1. Research networks> ID="2">335 (1)"> ID="1">2. Access to large scale-facilities> ID="2">112"> ID="1">3. Training through research> ID="2">260"> ID="1">4. Accompanying measures> ID="2"> 37"> ID="1">Total > ID="2">744 (2)"">The breakdown between different areas does not exclude the possibility that a project could relate to several areas. (1) Of which about 50 % is to be used to support training within the research teams of the network.(2) Including a maximum of 2,7 % for staff expenditure and 2,9 % for administrative expenditure. ANNEX III SPECIFIC RULES FOR IMPLEMENTING THE PROGRAMME 1. Research networks Participants in this shared-cost action will be research teams, in universities, research institutes and industry, grouped in transnational networks for the purpose of jointly conducting a research project. As a general rule, a network shall consist of at least five research teams from at least three countries; its intended lifetime should be at least three years. However, networks of less than five teams in different countries (including twinning) may be supported when they are considered to form the core of a future larger network. Such networks will be supported, in a starting phase, for a maximum of only two years; the continuation of support will depend on the number of participants having increased to five or more from at least three countries. Networks to be financed by the Community shall be selected on the basis of their scientific quality, taking into account the added value that working together as a network could represent for European science and the participation of industry where relevant to the project proposed. While respecting the overriding criterion of scientific quality in the selection process, proposals linking established laboratories of high quality, on the one hand, and promising laboratories situated in the less-favoured regions, on the other, will be encouraged. The Community contribution will be granted to cover 100 % of the additional costs of creating and maintaining the network. As a general rule, it shall not be used to procure durable equipment or to contribute to infrastructural costs. A part of the Community contribution awarded to a network may however be used to cover the costs of 'infrastructure-equipment' when it is needed to help establish a new research team to be set up in a less favoured region (1) of the Community by a researcher trained abroad on a post-doctoral fellowship in the frame of this or the previous Human Capital and Mobility Programme. 2. Access to large-scale facilities The term 'large-scale facility' refers to an installation, which is rare in the Community, whose investment and operating costs are high, and whose importance for research justifies a substantial effort at the Community level in order to encourage the access of researchers and the more efficient use of the facility. A group of smaller complementary installations, located on the same site, could also be considered to be a large-scale facility, if this group as a whole has equivalent characteristics to those described above. Access to large-scale facilities shall be financed by the Community on the basis of the following selection criteria: - the qualities of the facility, in particular the originality and range of possible experiments, as well as the capacity of its scientific, technical and logistical infrastructure, - the scale of adequately demonstrated interest by potential new users, - the cost effectiveness of Community support, - the benefit to the Community in terms of improving the scientific and technical potential of the less- favoured regions. In the case of proposals for the improvement of facilities, Community support will be granted only to transnational applications. The selection criteria will include the following: - the estimated increase in the capacity of the facilities to provide wider access to researchers, - the European interest of the proposed development, in particular as regards its originality and its complementarity to existing facilities elsewhere (developments leading to replication of equipment and performance potential existing in other facilities in the Community will not be financed). Shared-cost actions Community support will be granted to cover 100 % of the additional costs relating to the use of existing facilities by researchers other than those belonging to the host organization. Priority will be given to new users and to researchers who come from countries other than that in which the facility is located. Grants are intended to cover the travel and subsistence costs of the researchers, fees for the researchers to use the facility (including fees for introductory courses for new users), and the publication and dissemination of scientific results. Such grants will not provide support to procure durable equipment or to contribute to infrastructural costs. In the case of the improvement of installations, Community funding will not exceed 50 % of the cost of the project, with progressively lower participation the nearer the project is to the market place. Those universities and other institutions that do not have analytical budget accountancy will be reimbursed on the basis of 100 % of the additional costs. If, in relation to the objectives of this programme, equipment is to be procured, Community support will be proportional to the use of the equipment in the frame of the programme. Specific support measures Specific support measures (studies, seminars, workshops, etc.) will also be supported in order to encourage the exchange of information between large-scale facilities and European researchers on subjects of common interest, complementing national and international efforts. 3. Training through research Participants in this activity are, on the one hand, researchers, primarily with a doctoral degree or equivalent level of education, wishing to receive training or to specialize outside their country of origin and, on the other, the research institutions hosting them. Researchers must be citizens of Community Member States or of an associated State. The research institutions must be legal entities, established in the Community or an associated State and have the capacity to provide training through research. The activity will be financed through Community grants for training and mobility designed to cover the subsistence and mobility expenditure of the researchers and provide an adequate contribution to research and management costs, including those incurred by the host laboratories. The arrangements to be made will aim to secure comparable conditions of payment and support for researchers across programmes and across Member States after allowing for local circumstances. The training period could vary from three months to three years. The training programme covers research in all the exact and natural sciences, economic and management sciences, as well as in the human and social sciences that contribute to the Community's RTD objectives. Eligibility Persons whose studies or career have reached the following levels are eligible for support: - post-doctoral: researcher with a doctoral degree or equivalent level of education or alternatively, having at least four years full-time research experience at postgraduate level, - experienced researcher: researcher with at least eight years' full-time research experience at postgraduate level, - postgraduate: holder of a degree, obtained from a university or equivalent institution of higher education, which qualifies the holder directly to embark on a doctorate or equivalent degree. Return grants Return grants, awarded for a period of one year, are reserved for researchers from less-favoured regions who have been in receipt of a grant for at least two years for training through research. Their purpose is to enable the researcher to return to his region of origin, with which he must provide proof of links (birth or extended period of residence during the last few years). Applications for such grants may be submitted six months before the end of the training period: following preliminary evaluation, the final approval and payment of the grant will be subject to satisfactory accomplishment of the training project. Selection criteria - Curriculum vitae of the candidate for a grant, - research experience, - scientific interest of the proposal, - value and realistic nature of the work, and the qualities and abilities of the host laboratory. The applications must be presented by researchers with the agreement of the host institution where they wish to undergo their training. Call for proposals Calls for proposals will be made regularly on a number of preset dates throughout the whole duration of the programme. 4. Accompanying measures The accompanying measures set out in Annex I will include in particular: - the development of a system of Euroconferences, - the organization of practical courses in laboratories, including industrial laboratories, to acquaint researchers with methods and techniques that are novel or little used. These courses will be organized, whenever practicable, in the less-favoured regions of the Community, - summer schools or comparable activities contributing to the training of young researchers, - the award of prizes to young undergraduate students and a competition for talented young scientists in secondary education, - the study of the participation in the programme of women researchers and of measures that could be implemented with a view to its improvement, - the encouragement of the participation of the less-favoured regions in the programme, - the publication and dissemination by all appropriate means of the objectives, details of participation, implementation and results of the programme, - the organization of seminars as a forum for debate with the programme's fellows on the impact of the programme on their scientific activities and their careers, - the evaluation of the economic and social impact and of possible technological risks arising out of the activities conducted in the frame of this programme, - regular evaluation. in direct consultation with Member States, of progress made under the programme with regard to cohesion, - study of the possibility of organizing training through distance-learning for the less-favoured regions of the Community, in close consultation with other Community programmes. Calls for proposals for Euroconferences, practical courses and summer schools will be published on a regular basis. Particular attention will be given to the participation of young researchers, while ensuring the high scientific quality of the above activities. Financing The accompanying measures selected will be the subject of a contract between the Commission and the proposer(s). The contract may provide for financial participation by the Community of up to 100 % of the approved costs. (1) Objective 1 region of Regulation (EEC) No 2081/93 (OJ No L 193, 31. 7. 1993, p. 5) and Objective 6 region of Protocol 6 on special provisions for Objective 6 in the framework of the Structural Funds in Finland and Sweden.